UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-KA Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 24, 2007 HuntMountain Resources (Exact Name of Registrant as Specified in its Charter) Nevada 001-01428 68-0612191 (State or other jurisdiction of incorporation) (Commission FileNumber) (IRS Employer Identification No.) 1611 N. Molter Road, Ste. 201, Liberty Lake, WA 99019 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (509) 892-5287 (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8K fining is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SEC 873 (6-04) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM4.01 Changes in Registrant’s Certifying Accountant On December 24, 2007 we received a letter dated December 20, 2007 from our certifying accountant, LeMaster & Daniels PLLC, that it has resigned as the independent auditor for HuntMountain Resources and its subsidiaries, effective immediately. Our board of directors neither recommended nor approved the decision to change accountants. LeMaster & Daniels PLLC’s report on our financial statements for either of the last two years did not contain an adverse opinion or a disclaimer of opinion, or was modified as to uncertainty, audit, or accounting scope. During our two most recent fiscal years and any subsequent interim period through the date of the certifying accountants resignation there were no disagreements with the former accountant on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement (s) if not resolved to the satisfaction of the former accountant, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its reports. Item 9.01 Financial Statements and Exhibits (d) Exhibits - Letter dated January 7, 2008 from LeMaster & Daniels PLLC indicating whether no not they agree with our disclosure in this Form 8KA. EXHIBIT INDEX Exhibit No. Description 16.1 Letter of Change of Certifying Accountant - Letter dated January 7, 2008, from LeMaster & Daniels PLLC indicating whether no not they agree with our disclosure in this Form 8K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated January 7, 2008 HUNTMOUNTAIN RESOURCES By Tim Hunt, President
